---1             Case 1:21-cv-02199-SHS Document 22 Filed 03/29/21 Page 1 of 3
                                                                                                             Hogan Lovells US LLP

  Hogan
                                                                                                             390 Madison Avenue
                                                                                                             New York, NY 10017

  Lovells
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com



March 26, 2021
                                                                                                                        MEMO ENDORSED
VIAECF

Hon. Sidney H. Stein
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

             Re:           Letter Motion to Seal in Doe v. New York University, No. 21-cv-2199 (SHS)

Dear Judge Stein:

        We represent New York University ("NYU") in the above-referenced matter, and write,
pursuant to Section 5.B of the Court's Individual Practices, to request permission to file under
seal an exhibit to NYU's forthcoming opposition to Plaintiffs motion for a preliminary
injunction (the "Motion").

        That exhibit is a photograph of Plaintiff and three other NYU students; among other
things, the photograph led to NYU's investigation of the students for potential violations of
NYU's student conduct policy. See CompL ,i,i 66-69. NYU is requesting permission to file the
photograph under seal because of the Court's order granting Plaintiff leave to proceed under a
pseudonym pending the hearing on the Motion, ECF No. 9 at 3, and the portion of the Court's
Order to Show Cause directing that "any reference to plaintiffs actual name be redacted or
referred to by [a] pseudonym," ECF No. 13 at 1. While the photograph does not contain any
"reference[s] to plaintiffs actual name," the photo would still tend to identify Plaintiff publicly.
A copy of the photo has been enclosed herein (under seal) for the Court's consideration.
Plaintiff has no objection to this request.

         Relatedly, NYU wishes to advise the Court that it anticipates using pseudonyms to refer
to other, non-party NYU students- including the three other students in the above-described
photograph- in its opposition papers. Under the Family Educational Rights and Privacy Act
(FERPA) (20 U.S.C. § 1232g; 34 CFR Part 99), NYU is generally barred from disclosing
personally identifiable information- including students' names- from education records. See
34 C.F.R.§§ 99.3, 99.30. While FERPA contains a litigation exception, the exception applies
only to the records of the student who "initiates legal action against [the] educational . . .
institution," see id. § 99.3 l(a)(9)(iii)(B), and none of the other relevant students meet that
description. Courts also commonly permit such pseudonyms to be used, and use them
themselves, to avoid compromising student privacy. See, e.g., Doe v. New York Univ., 438 F.
Supp. 3d 172, 177 (S.D.N.Y. 2020). Plaintiff also has no objection to this approach, but we
welcome any further guidance from the Court.

Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. "Hogan Lovells" is an international legal practice that includes Hogan Lovells US
LLP and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis
Monterrey Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco Sao Paulo Shanghai Silicon Valley Singapore Sydney Tokyo
Warsaw Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville.
Legal Services Center: Berlin. For more information see www.hoganlovells.com
           Case 1:21-cv-02199-SHS Document 22 Filed 03/29/21 Page 2 of 3

                                                -2-                          March 26, 2021


         We thank the Court for its consideration.


                                              Respectfully submitted,

                                              Isl Benjamin A. Fleming I

                                              Benjamin A. Fleming
                                              benjamin.fleming@hoganlovells.com
                                              Tel: (212) 918-3283



Enclosure (filed under seal)

cc:    All counsel ofrecord (via ECF)


      Defendant's request to file the exhibit containing a photograph to the opposition to
      plaintiff's motion for a preliminary injunction under seal is granted.

      Dated: New York, New York
             March 26, 2021
 Case1:21-cv-02199-SHS
Case  1:21-cv-02199-SHS Document
                         Document20-1
                                  22 Filed
                                      Filed03/29/21
                                            03/26/21 Page
                                                      Page31ofof31




                           EXHIBIT A

                       FILED UNDER SEAL
